FILED
                             NOT FOR PUBLICATION                            MAR 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES JEGANGA GUGUNI,                            No. 07-71738

               Petitioner,                       Agency No. A079-358-447

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       James Jeganga Guguni, a native and citizen of Kenya, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Rivera v.

Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007) , and we deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility finding

because the inconsistencies regarding the circumstances of the December 1993

arrest and the length of Guguni’s detention following that arrest go to the heart of

his claim. See Li v. Ashcroft, 378 F.3d 959, 962-64 (9th Cir. 2004) (as long as one

of the identified grounds is supported by substantial evidence and goes to the heart

of the claim, we are bound to accept the agency’s adverse credibility finding). The

agency properly considered and rejected Guguni’s explanations for those

inconsistencies. See id. at 963.

      In the absence of credible testimony, Guguni’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Guguni’s CAT claim is based on testimony the agency found not

credible, and he points to no other evidence to show it is more likely than not he

would be tortured if he is returned to Kenya, his CAT claim fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                     07-71738